
	
		II
		111th CONGRESS
		1st Session
		S. 1523
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Burr (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  establish a grant program to provide supportive services in permanent
		  supportive housing for chronically homeless individuals and families, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Services for Ending Long-Term
			 Homelessness Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Nationally, on any given night, there are
			 approximately 124,000 people who are experiencing chronic homelessness,
			 including some families with children. Chronically homeless people often live
			 in shelters or on the streets for years at a time, experience repeated episodes
			 of homelessness without achieving housing stability, or cycle between
			 homelessness, jails, mental health facilities, and hospitals.
			(2)In 2003, the President’s New Freedom
			 Commission on Mental Health recommended the development and implementation of a
			 comprehensive plan designed to facilitate access to 150,000 units of permanent
			 supportive housing for consumers and families who are chronically homeless. The
			 Commission found that affordable housing alone is insufficient for many people
			 with severe mental illness, and that flexible, mobile, individualized support
			 services are also necessary to support and sustain consumers in their housing.
			 Since the Commission made the recommendations, approximately 60,000 units of
			 permanent supportive housing have been developed and currently another 30,000
			 are under development. However, funding for the services continues to be an
			 ongoing problem even with respect to existing service providers.
			(3)By implementing
			 permanent supportive housing, communities are making progress toward ending
			 chronic homelessness.
			(4)Permanent supportive housing is a proven
			 and cost-effective solution to chronic homelessness. A 2007 study, of progress
			 in Portland, Oregon in ending chronic homelessness, found that the city and
			 county saved $15,000 per person involved per year by housing chronically
			 homeless individuals. Also, a 2009 study in Seattle illustrated that one
			 program saved $29,388 per person involved per year by implementing permanent
			 supportive housing.
			(5)Current programs for funding services in
			 permanent supportive housing, other than those administered by the Department
			 of Housing and Urban Development, were not designed to be closely coordinated
			 with housing resources, nor were they designed to meet the multiple needs of
			 people who are chronically homeless.
			3.Duties of
			 Administrator of Substance Abuse and Mental Health Services
			 AdministrationSection 501(d)
			 of the Public Health Service Act
			 (42 U.S.C.
			 290aa(d)) is amended—
			(1)in paragraph (17), by striking
			 and at the end;
			(2)in paragraph (18), by striking the period
			 and inserting ; and; and
			(3)by adding at the end the following:
				
					(19)collaborate with Federal departments and
				programs that are part of the President’s Interagency Council on Homelessness,
				particularly the Department of Housing and Urban Development, the Department of
				Labor, and the Department of Veterans Affairs, and with other agencies within
				the Department of Health and Human Services, particularly the Health Resources
				and Services Administration, the Administration on Children and Families, and
				the Centers for Medicare & Medicaid Services, to design national strategies
				for providing services in supportive housing that will assist in ending chronic
				homelessness and to implement programs that address chronic
				homelessness.
					.
			4.Grants for services
			 for chronically homeless individuals and families in supportive
			 housing
			(a)In
			 generalTitle V of the
			 Public Health Service Act
			 (42 U.S.C.
			 290aa et seq.), as amended by subsection (b), is amended by
			 adding at the end the following:
				
					KGrants for
				Services to end chronic homelessness
						597.Grants for Services
				to end chronic homelessness
							(a)In
				general
								(1)GrantsThe Secretary shall make grants to entities
				described in paragraph (2) for the purpose of carrying out projects to provide
				the services described in subsection (d) to chronically homeless individuals
				and families in permanent supportive housing.
								(2)Eligible
				entitiesFor purposes of
				paragraph (1), an entity described in this paragraph is—
									(A)a State or political subdivision of a
				State, an Indian tribe or tribal organization, or a public or nonprofit private
				entity, including a community-based provider of homelessness services, health
				care, housing, or other services important to individuals and families who are
				chronically homeless; or
									(B)a consortium
				composed of entities described in subparagraph (A), which consortium includes a
				public or nonprofit private entity that serves as the lead applicant and has
				responsibility for fiscal management, project management, and coordinating the
				activities of the consortium.
									(b)PrioritiesIn making grants under subsection (a), the
				Secretary shall give priority to applicants demonstrating that the
				applicants—
								(1)target the services described in subsection
				(d) and related funds to individuals or families who—
									(A)have been homeless for longer periods of
				time or have experienced more episodes of homelessness than are required to be
				individuals or families who are chronically homeless;
									(B)have high rates of utilization of emergency
				public systems of care; or
									(C)have a history of interactions with law
				enforcement and the criminal justice system;
									(2)have greater funding commitments from State
				or local government agencies responsible for overseeing mental health
				treatment, substance use disorder treatment, medical care, and employment
				(including commitments to provide Federal funds in accordance with subsection
				(e)(2)(B)(ii));
								(3)will provide for an increase in the number
				of units of permanent supportive housing that would serve chronically homeless
				individuals and families in the community as a result of an award of a grant
				under subsection (a); and
								(4)have demonstrated experience providing
				services to address the mental health and substance use disorder problems of
				chronically homeless individuals and families living in permanent supportive
				housing settings.
								(c)Geographic
				distributionThe Secretary
				shall ensure that consideration is given to geographic distribution (such as
				urban and rural areas) in the awarding of grants under subsection (a).
							(d)ServicesThe services referred to in subsection (a)
				are the following:
								(1)Services provided by the grantee or by
				qualified subcontractors that promote recovery and self-sufficiency and address
				barriers to housing stability, including the following:
									(A)Mental health services, including treatment
				and recovery support services.
									(B)Substance use disorder treatment and
				recovery support services, including counseling, treatment planning, recovery
				coaching, and relapse prevention.
									(C)Integrated, coordinated treatment and
				recovery support services for co-occurring disorders.
									(D)Health education, including referrals for
				medical and dental care.
									(E)Services designed to help individuals and
				families make progress toward self-sufficiency and recovery, including benefits
				advocacy, money management, life-skills training, self-help programs, and
				engagement and motivational interventions.
									(F)Parental skills and family support.
									(G)Case management.
									(H)Other supportive services that promote an
				end to chronic homelessness.
									(I)Coordination or partnership with other
				agencies, programs, or mainstream benefits to maximize the availability of
				services and resources to meet the needs of chronically homeless individuals
				and families living in supportive housing using cost-effective approaches that
				avoid duplication.
									(J)Data collection and measuring performance
				outcomes as specified in subsection (k).
									(2)Services, as described in paragraph (1),
				that are delivered to individuals and families who are chronically homeless and
				who are scheduled to become residents of permanent supportive housing within 90
				days pending the location or development of an appropriate unit of
				housing.
								(3)For individuals and families who are
				otherwise eligible, and who have voluntarily chosen to seek other housing
				opportunities after a period of tenancy in supportive housing, services, as
				described in paragraph (1), that are delivered, for a period of 90 days after
				exiting permanent supportive housing or until the individuals have transitioned
				to comprehensive services adequate to meet their current needs, provided that
				the purpose of the services is to support the individuals in their choice to
				transition into housing that is responsive to their individual needs and
				preferences.
								(e)Matching
				funds
								(1)In
				generalA condition for the
				receipt of a grant under subsection (a) is that, with respect to the cost of
				the project to be carried out by an applicant pursuant to such subsection, the
				applicant agrees as follows:
									(A)In the case of the initial grant pursuant
				to subsection (j)(1)(A), the applicant will, in accordance with paragraphs (2)
				and (3), make available contributions toward such costs in an amount that is
				not less than $1 for each $3 of Federal funds provided in the grant.
									(B)In the case of a renewal grant pursuant to
				subsection (j)(1)(B), the applicant will, in accordance with paragraphs (2) and
				(3), make available contributions toward such costs in an amount that is not
				less than $1 for each $1 of Federal funds provided in the grant.
									(2)Source of
				contributionFor purposes of
				paragraph (1), contributions made by an applicant are in accordance with this
				paragraph if made as follows:
									(A)The contribution is made from funds of the
				applicant or from donations from public or private entities.
									(B)Of the contribution—
										(i)not less than 80 percent is from
				non-Federal funds; and
										(ii)not more than 20 percent is from Federal
				funds provided under programs that—
											(I)are not expressly directed at services for
				homeless individuals, but whose purposes are broad enough to include the
				provision of a service or services described in subsection (d) as authorized
				expenditures under such program; and
											(II)do not prohibit Federal funds under the
				program from being used to provide a contribution that is required as a
				condition for obtaining Federal funds.
											(3)Determination
				of amount contributedContributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of non-Federal contributions required in
				paragraph (2)(B)(i).
								(f)Administrative
				expensesA condition for the
				receipt of a grant under subsection (a) is that the applicant involved agree
				that not more than 10 percent of the grant will be expended for administrative
				expenses with respect to the grant. Expenses for data collection and measuring
				performance outcomes as specified in subsection (k) shall not be considered as
				administrative expenses subject to the limitation in this subsection.
							(g)Certain uses of
				fundsNotwithstanding other
				provisions of this section, a grantee under subsection (a) may expend not more
				than 20 percent of the grant to provide the services described in subsection
				(d) to homeless individuals or families who are not chronically homeless
				individuals or families.
							(h)Application for
				grantA grant may be made
				under subsection (a) only if an application for the grant is submitted to the
				Secretary and the application is in such form, is made in such manner, and
				contains such agreements, assurances, and information as the Secretary
				determines to be necessary to carry out this section.
							(i)Certain
				requirementsA condition for
				the receipt of a grant under subsection (a) is that the applicant involved
				demonstrate the following:
								(1)The applicant and all direct providers of
				services have the experience, infrastructure, and expertise needed to ensure
				the quality and effectiveness of services, which may be demonstrated by any of
				the following:
									(A)Compliance with all local, city, county, or
				State requirements for licensing, accreditation, or certification (if any)
				which are applicable to the proposed project.
									(B)A minimum of 2 years experience providing
				comparable services that do not require licensing, accreditation, or
				certification.
									(C)Certification as a Medicaid service
				provider, including health care for the homeless programs and community health
				centers.
									(D)An executed agreement with a relevant State
				or local government agency that will provide oversight over the mental health,
				substance use disorder, or other services that will be delivered by the
				project.
									(2)There is a mechanism for determining
				whether residents of permanent supportive housing are chronically homeless
				individuals or families. Such a mechanism may rely on local data systems or
				records of shelter admission. If there are no sources of data regarding the
				duration or number of homeless episodes, or if such data are unreliable for the
				purposes of this subsection, an applicant must demonstrate that the project
				will implement appropriate procedures, taking into consideration the capacity
				of local homeless service providers to document episodes of homelessness and
				the challenges of engaging individuals and families who have been chronically
				homeless, to verify that an individual or family is chronically
				homeless.
								(3)The applicant participates in a local,
				regional, or statewide homeless management information system.
								(j)Duration of
				initial and renewal grants; additional provisions regarding renewal
				grants
								(1)In
				generalSubject to paragraphs
				(2) and (3), the period during which payments are made to a grantee under
				subsection (a) shall be in accordance with the following:
									(A)In the case of the initial grant, the
				period of payments shall be 5 years.
									(B)In the case of a subsequent grant (referred
				to in this subsection as a renewal grant), the period of
				payments shall not be more than 5 years.
									(2)Annual
				approval; availability of appropriations; number of grantsThe provision of payments under an initial
				or renewal grant is subject to annual approval by the Secretary of the payments
				and to the availability of appropriations for the fiscal year involved to make
				the payments. This subsection may not be construed as establishing a limitation
				on the number of grants under subsection (a) that may be made to an
				entity.
								(3)Additional
				provisions regarding renewal grants
									(A)Compliance with
				minimum standardsA renewal
				grant may be made by the Secretary only if the Secretary determines that the
				applicant involved has, in the project carried out with the grant, maintained
				compliance with minimum standards for quality and successful outcomes for
				housing retention, as determined by the Secretary.
									(B)AmountThe maximum amount of a renewal grant under
				this subsection for an applicant shall not exceed an amount equal to 75 percent
				of the amount of Federal funds provided to the applicant in the final year of
				the initial grant period.
									(k)Strategic
				performance outcomes and reports
								(1)In
				generalThe Secretary shall,
				as a condition of the receipt of grants under subsection (a), require grantees
				to provide data regarding the performance outcomes of the projects carried out
				under the grants. Consistent with the requirements and procedures established
				by the Secretary, each grantee shall measure and report specific performance
				outcomes related to the long-term goals of increasing stability within the
				community for individuals and families who have been chronically homeless, and
				decreasing the recurrence of periods of homelessness.
								(2)Performance
				outcomesThe performance
				outcomes described under paragraph (1) shall include, with respect to
				individuals and families who have been chronically homeless—
									(A)improvements in housing stability;
									(B)improvements in employment and
				education;
									(C)reductions in problems related to substance
				use disorders;
									(D)reductions in problems related to mental
				health disorders; and
									(E)other areas as the Secretary determines
				appropriate.
									(3)Coordination
				and consistency with other homeless assistance programs
									(A)ProceduresIn establishing strategic performance
				outcomes and reporting requirements under paragraph (1), the Secretary shall
				develop and implement procedures that minimize the costs and burdens to
				grantees and program participants, and that are practical, streamlined, and
				designed for consistency with the requirements of the homeless assistance
				programs administered by the Secretary of Housing and Urban Development.
									(B)Applicant
				coordinationApplicants under
				this section shall coordinate with community stakeholders, including
				participants in the local homeless management information system, concerning
				the development of systems to measure performance outcomes and with the
				Secretary for assistance with data collection and measurements
				activities.
									(4)ReportA grantee shall submit an annual report to
				the Secretary that—
									(A)identifies the grantee’s progress toward
				achieving its strategic performance outcomes; and
									(B)describes other activities conducted by the
				grantee to increase the participation, housing stability, and other
				improvements in outcomes for individuals and families who have been chronically
				homeless.
									(l)Training and
				technical assistanceThe
				Secretary, directly or through awards of grants or contracts to public or
				nonprofit private entities, shall provide training and technical assistance
				regarding the planning, development, and provision of services in projects
				under subsection (a).
							(m)Biennial
				reports to CongressNot later
				than 2 years after the date of the enactment of the Services for Ending
				Long-Term Homelessness Act, and biennially thereafter, the Secretary shall
				submit to the appropriate committees of Congress a report on projects under
				subsection (a) that—
								(1)includes a summary of information received
				by the Secretary under subsection (k);
								(2)describes how the services provided under
				each such project are coordinated with State and local social service programs
				and homelessness assistance programs, and services provided by the Department
				of Veterans Affairs and other relevant Federal agencies; and
								(3)includes an evaluation of the manner in
				which funds are used under such projects, and the effectiveness of such
				projects in ending long-term homelessness and improving outcomes for
				individuals with mental illness or substance use disorder problems.
								(n)DefinitionsFor purposes of this section:
								(1)Chronically
				homeless
									(A)In
				generalThe term
				chronically homeless, used with respect to an individual or
				family, means an individual or family who—
										(i)is homeless;
										(ii)has been homeless continuously for at least
				1 year or has been homeless on at least 4 separate occasions in the last 3
				years; and
										(iii)has an adult
				head of household (or a minor head of household if no adult is present in the
				household) with a diagnosable substance use disorder, a serious mental illness,
				a developmental disability (as defined in section 102 of the Developmental
				Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), post
				traumatic stress disorder, a cognitive impairment resulting from a brain
				injury, or a chronic physical illness or disability or the co-occurrence of 2
				or more chronic physical illnesses or disabilities.
										(B)Rule of
				constructionAn individual shall be considered to be chronically
				homeless if such individual—
										(i)resides in an
				institutional care facility, including a jail, substance use disorder or mental
				health treatment facility, hospital, or other similar facility;
										(ii)has resided in a
				facility described in clause (i) for fewer than 90 days; and
										(iii)met all of the
				requirements described in subparagraph (A) prior to entering that
				facility.
										(2)HomelessThe term homeless means living
				or residing in a place not meant for human habitation, in a safe haven, or in
				an emergency homeless shelter.
								(3)Permanent
				supportive housing
									(A)In
				generalThe term
				permanent supportive housing means permanent, affordable housing
				with flexible support services that are available and designed to help the
				tenants stay housed and build the necessary skills to live as independently as
				possible. Such term does not include housing that is time-limited. Supportive
				housing offers residents assistance in reaching their full potential, which may
				include opportunities to secure other housing that meets their needs and
				preferences, based on individual choice instead of the requirements of
				time-limited transitional programs. Under this section, permanent affordable
				housing includes permanent housing funded or assisted through title IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.) and section 8
				of the United States Housing Act of
				1937 (42 U.S.C. 1437f).
									(B)AffordableFor purposes of subparagraph (A), the term
				affordable means within the financial means of individuals who are
				extremely low income, as defined by the Secretary of Housing and Urban
				Development.
									(4)Substance Use
				Disorder ServicesThe term substance use disorder,
				used with respect to services, has the meaning given the term substance
				abuse services in section 330(h)(5)(C).
								(o)Funding
								(1)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2010 through
				2014.
								(2)Allocation for
				training and technical assistanceOf the amount appropriated under paragraph
				(1) for a fiscal year, the Secretary may reserve not more than 3 percent for
				carrying out subsection
				(l).
								.
			(b)Technical
			 amendments to Public Health Service ActTitle V of the Public
			 Health Service Act (42 U.S.C. 290aa et seq.) is amended by—
				(1)redesignating
			 part G, as added by section 144 of the Community Renewal Tax Relief Act of
			 2000, as part J; and
				(2)redesignating
			 sections 581 through 584, as added by section 144 of such Act, as sections 596
			 through 596C, respectively.
				(c)Citation
			 amendmentEffective on the effective date described in section
			 1503 of the Homeless Emergency Assistance and Rapid Transition to Housing Act
			 of 2009 (42 U.S.C. 11302 note), section 597(n)(3)(A) of the Public Health
			 Service Act, as added by subsection (a), is amended by striking (42
			 U.S.C. 11361 et seq.) and inserting (42 U.S.C. 11360 et
			 seq.).
			
